Citation Nr: 0908546	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  02-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In August 2004, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in December 
2004, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

The Veteran contends that service connection is warranted for 
psychiatric disability because it is related to service.  He 
maintains that he developed depression after sustaining a 
head injury in 1972 and being mistreated by his drill 
instructors during active duty.  He also maintains that he 
experienced psychiatric symptomatology when he enlisted in 
the Army in 1981.

Service treatment records have been obtained for the 
Veteran's verified active service in the U. S. Marine Corps 
from July 1972 to July 1976.  However, the record does not 
reflect that any attempt was made to verify his alleged 
active service in the Army in 1981.  Efforts should be made 
to verify such service and obtain any relevant records since 
they may contain information pertinent to the Veteran's 
claim.  See 38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
should undertake appropriate development 
to verify the Veteran's periods of 
active service, to include service in 
the Army in 1981.  It also should obtain 
all available personnel and medical 
records for such service and associate 
them with the claims folder.

2.  After completing the above 
development, if additional service is 
verified and additional records are 
obtained, the RO or the AMC should have 
the claims folder sent to the VA 
examiner who conducted the April 2007 VA 
examination and request him to review 
the entire claims folder, particularly 
the Veteran's service treatment records.  
Based on this review, the examiner 
should answer the following questions 
with respect to each currently present 
acquired psychiatric disorder:

a.  Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
Veteran's entrance onto active duty?

b.  With respect to any such disorder 
which the examiner believes existed 
prior to the Veteran's entrance onto 
active duty, did the disorder clearly 
and unmistakably undergo no chronic 
increase in severity during or as a 
result of service?

c.  With respect to any current 
psychiatric disorder which the 
examiner believes was not present 
during active service, is it at least 
as likely as not that the disorder is 
etiologically related to the Veteran's 
active service, to include in-service 
head injury?

If the April 2007 VA examiner is 
unavailable, the claims folder should be 
sent to a psychologist or psychiatrist 
who should be requested to provide the 
required opinions with supporting 
rationale.  If the person providing the 
opinion determines that another 
examination is required before the 
requested opinions may be rendered, then 
the Veteran should be afforded such an 
examination.

3.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for psychiatric 
disability.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

